Citation Nr: 1454616	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied an increased evaluation in excess of 70 percent for PTSD and denied TDIU.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records, which have been considered by the RO in the September 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that there is insufficient evidence to decide the Veteran's TDIU request.  The Veteran has submitted two copies of VA Form 21-8940 with some employment information, but has declined to provide any information concerning his education and job training.  Moreover, the Board finds that the Veteran has not provided a complete prior work history (Veteran has indicated that since his discharge he has "jumped from job to job because of [his] instability.").  See September 2013 statement.  The Veteran has indicated that he has previously worked as a truck driver, a loss prevention officer and in construction.  On remand, the Veteran should be provided another opportunity to provide potentially relevant employment records within the past 10 to 15 years as well as information about his prior work experience, education and training.  

The Board also finds that a new examination is also warranted for the Veteran's claim for an increased evaluation for his PTSD.  The Veteran's last VA examination for his PTSD was in May 2012.  Since his last VA examination, the Veteran has suggested that his mental health symptoms have worsened as he has requested another examination.  See September 2013 statement.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2014).  As the evidence suggests that the Veteran's PTSD may have worsened since his last VA examination, a remand is required to determine the current severity of his PTSD.  In addition, the Veteran contends that his PTSD caused him to become too disabled to work.  Therefore, on remand, the VA examiner should obtain additional information from the Veteran concerning his occupational history and education.  Then, the VA examiner should opine as to the extent, if any, the Veteran's PTSD has caused any functional impairment on his occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  The AOJ should ask the Veteran to provide additional information to substantiate his TDIU request, including information on prior work experience (within the last 10 to 15 years), education and training.  

3.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected PTSD.  

The VA examiner should obtain the Veteran's occupational history, including prior work experience and education.  

The VA examiner should provide an opinion on the degree of functional impairment, if any, that the Veteran's PTSD has in an occupational setting.  

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the increased evaluation claim for PTSD and the TDIU request.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



